Citation Nr: 1211536	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to disability rating in excess of 60 percent for varicose veins of the left leg.

2.  Entitlement to disability rating in excess of 20 percent for varicose veins of the right leg.

3.  Entitlement to disability rating in excess of 20 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issues of entitlement to service connection for a right knee disorder, bilateral hip disorder, and left shoulder disorder have been raised by the record (see April 2008 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased disability ratings in excess of 60 percent for varicose veins of the left leg; in excess of 20 percent for varicose veins of the right leg; and in excess of 20 percent for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for varicose veins of the left leg, evaluated as 60 percent disabling effective January 12, 1998, for varicose veins of the right leg, evaluated as 20 percent disabling effective January 12, 1998, for degenerative joint disease of the left knee, evaluated as 20 percent disabling effective April 13, 1998, and for coronary heart disease (CAD) status post stenting, evaluated as 10 percent disabling effective August 31, 2010; the Veteran's combined disability evaluation for compensation is 80 percent effective January 12, 1998.   

2.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a total disability rating based on individual unemployability (TDIU), which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  He specifically contends that his service-connected varicose veins of both the left and right legs preclude him from working. 

As noted, service connection is in effect for varicose veins of the left leg, evaluated as 60 percent disabling effective January 12, 1998, for varicose veins of the right leg, evaluated as 20 percent disabling effective January 12, 1998, for degenerative joint disease of the left knee, evaluated as 20 percent disabling effective April 13, 1998, and for coronary heart disease (CAD) status post stenting, evaluated as 10 percent disabling effective August 31, 2010.  The Veteran's combined disability evaluation for compensation is 80 percent effective January 12, 1998.  
See 38 C.F.R. § 4.25 (2011). 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The competent evidence shows that the Veteran's service-connected varicose veins of the left and right leg, in addition to the service-connected degenerative joint disease of the left knee, are sufficient to render him unemployable in his field as a journeyman mechanic.  The Veteran had been afforded a VA examination in November 2007.  This one examination included both an objective examination of the various veins of the left and right legs and a joints examination of the left knee.  The VA examiner opined that the Veteran would be unable to work as a mechanic because prolong standing and kneeling would cause increased pain and pedal edema.  Though a sedentary job may be feasible, the Veteran would have to be permitted to sit with his legs elevated over his waist and have opportunities to walk and stretch periodically.  The VA examiner opined that such employment would be very difficult to find and that practically, the Veteran was unemployable.  The Board finds this opinion to be thorough and persuasive.

The Board observes that the Veteran's employer submitted a statement in 2007 indicating that the Veteran had ceased his employment in March 2007 after reporting difficulty with his bilateral vision and his heart.  While service connection has been denied for a bilateral vision disorder and service connection for coronary artery disease was eventually granted, though effective August 2010, the Board finds that this evidence does not outweigh or contradict the VA examiner's November 2007 examination report and opinion that the Veteran's service-connected varicose veins of the left leg and right leg and the degenerative joint disease of the left knee were of sufficient severity to render the Veteran practically unemployable.  Again, the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad. 

The Board notes that the Veteran's current combined disability evaluation for compensation is 80 percent.  There also is one single service-connected disability ratable at 60 percent or more (in this case, varicose veins of the left leg).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a). 

The competent evidence shows that, although the Veteran was employed full-time as recently as March 2007, more recent evidence (the Veteran's VA outpatient treatment records and an opinion from the November 2007 VA arteries and veins examination) clearly indicates that he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected varicose veins of the left leg and right leg and the degenerative joint disease of the left knee.  Given the foregoing, and because the schedular criteria for a TDIU have been met, the Board finds that the Veteran's TDIU claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran's most recent VA examination with respect to the varicose veins of the left leg and right leg and with respect to the left knee disability was conducted in November 2007, which makes the examination more than four years old.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  In his February 2009 VA Form 9, the Veteran reported that his service-connected disabilities had worsened, thus suggesting an increase in severity.  On remand, new VA examinations should be conducted so that the current severity of his varicose veins of the left leg and right leg disability as well as the left knee degenerative joint disease disability may be determined. 

The claims file contains a recent rating decision on an unrelated cardiac disability that is dated in January 2012.  That rating decision references medical records that are not in the claims file.  Those records must be obtained so that a decision can be made based on all available evidence.  Records from Southwest Memorial Hospital dated from February 2007 to March 2011, from Southwest Cardiology Associated dated from may 2009 to may 2010, and from Southwest Internal Medicine dated from February 2007 to March 2011 must be obtained.

Additionally, the claims file contains VA treatment records dated from April 2005 to January 2012 from the VA Medical Center (VAMC) in Albuquerque, New Mexico, and associated outpatient clinics.  Those records must be reviewed in conjunction with the remanded issues.

Accordingly, the issues of increased disability ratings in excess of 60 percent for varicose veins of the left leg, in excess of 20 percent for varicose veins of the right leg, and in excess of 20 percent for degenerative joint disease of the left knee are REMANDED for the following actions:

1.  The RO/AMC should associate records from Southwest Memorial Hospital dated from February 2007 to March 2011, from Southwest Cardiology Associates dated from may 2009 to May 2010, and from Southwest Internal Medicine dated from February 2007 to March 2011 with the claims file.
2.  The RO/AMC should obtain all treatment records from the VAMC in Albuquerque, NM and any associated outpatient clinic dated from January 2012 to the present, and consider them, along with records dated from April 2005 to January 2012 that are already in the file in conjunction with the remanded issues.

3.  The RO/AMC should schedule the Veteran for an examination to determine the current severity of his service-connected varicose veins of the left leg and right leg.  Any necessary testing should be performed. The claims file must be made available to the examiner in conjunction with the examination.  The examiner must determine the current severity of the service connected disabilities of varicose veins of the left leg and right leg.  A complete rationale for all opinions must be provided. 

4.  The RO/AMC should schedule the Veteran for an examination to determine the current severity of his left knee degenerative joint disorder.  Any necessary testing, including X-rays if indicated, should be performed.  The claims file must be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner must state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v Brown, 8Vet. App.  202 (1995).  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

All opinions must be supported by a complete rationale.

5.  When the above development has been completed, readjudicate the issues on appeal, to include all VA treatment reports added to the record after the February 2009 SOC.  If any benefits sought on appeal remain denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


